Case 9:19-bk-11573-MB       Doc 274 Filed 09/25/19 Entered 09/25/19 16:00:03           Desc
                             Main Document     Page 1 of 4


  1 Patricia B. Tomasco (pro hac vice forthcoming)
    Quinn Emanuel Urquhart & Sullivan, LLP
  2 711 Louisiana, Suite 500
    Houston, Texas 77002
  3 Telephone: 713-221-7000
    Facsimile: 713-221-7100
  4 Email: pattytomasco@quinnemanuel.com

  5 -and-

  6 Razmig Izakelian (State Bar No. 292137)
    Quinn Emanuel Urquhart & Sullivan, LLP
  7 865 S. Figueroa Street, 10th Floor
    Los Angeles, California 90017
  8
    Telephone: 213-443-3000
  9 Facsimile: 213-443-3100
    Email: razmigizakelian@quinnemanuel.com
 10
    Attorneys for GIT, Inc.
 11
                              UNITED STATES BANKRUPTCY COURT
 12
                CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DISTRICT
 13
    In re:                                   §      Chapter 11
 14                                          §
    HVI CAT CANYON, INC.,                    §      Case No. 9:19-bk-11573-MB
 15                                          §
           Debtor.                           §      JOINDER TO DEBTOR’S
 16                                          §      MOTION FOR INTERIM AND
                                             §      FINAL ORDERS APPROVING
 17                                          §      USE OF CASH COLLATERAL
 18
            PLEASE TAKE NOTICE that GIT, Inc. hereby files this joinder to the Debtor’s Motion for
 19

 20 Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363 Approving Use of Cash

 21 Collateral, Providing Adequate Protection and Setting Final Hearing Pursuant to Bankruptcy Rule

 22 4001 [ECF 11] and supports the relief requested therein.

 23

 24
      DATED: September 25, 2019          Respectfully submitted,
 25
                                         QUINN EMANUEL URQUHART & SULLIVAN LLP
 26
                                                 By:    /s/ Razmig Izakelian
 27                                                     Razmig Izakelian

 28                                              Attorneys for GIT, Inc.
       Case 9:19-bk-11573-MB                      Doc 274 Filed 09/25/19 Entered 09/25/19 16:00:03                                      Desc
                                                   Main Document     Page 2 of 4


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Quinn Emanuel Urquhart & Sullivan, LLP, 865 S. Figueroa Street, 10th Floor, Los Angeles, CA 90017


                                                                      JOINDER TO DEBTOR'S MOTION FOR INTERIM
A true and correct copy of the foregoing document entitled (specify): __________________________________________
AND FINAL ORDERS APPROVING USE OF CASH COLLATERAL
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
09/25/2019
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  09/25/2019
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Honorable Martin R. Barash
 United States Bankruptcy Court
 Central District of California (Santa Barbara)
 21041 Burbank Blvd., Suite 342/Courtroom 303
 Woodland Hills, CA 91367
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

09/25/2019         Razmig Izakelian                                                            /s/ Razmig Izakelian
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-11573-MB        Doc 274 Filed 09/25/19 Entered 09/25/19 16:00:03             Desc
                              Main Document     Page 3 of 4


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA
and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
brian.fittipaldi@usdoj.gov

Karen L Grant on behalf of Creditor BUGANKO, LLC
kgrant@silcom.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and
Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company
b.holman@musickpeeler.com

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jkim@friedmanspring.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured
Creditors
jpomerantz@pszjlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party
becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil,
Gas & Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and
Geothermal Reources
mitchell.rishe@doj.ca.gov
Case 9:19-bk-11573-MB        Doc 274 Filed 09/25/19 Entered 09/25/19 16:00:03         Desc
                              Main Document     Page 4 of 4


Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
pencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the
County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
pencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
pencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com
